Citation Nr: 1755855	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to March 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

The Veteran's tinnitus is etiologically related to active duty service. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection is warranted for tinnitus as it is etiologically related to the Veteran's active duty service.  The record establishes a current disability; tinnitus was diagnosed at a November 2014 VA audiological examination and the Veteran provided competent and credible statements regarding the condition in a May 2015 letter to VA.

An in-service injury is also present.  Service treatment records show that the Veteran served as an artillery communications specialist and the Board finds this position is consistent with noise exposure.  The Veteran also reported in May 2015 that he hit his head, ear, arm, and elbow during service and has experienced tinnitus since that time.  Service records show that the Veteran was treated for a fall and elbow injury in April 1962.  There is no evidence in the treatment record that the Veteran incurred a head injury or tinnitus at that time, but the Board finds that the Veteran's statements describing the injury are credible.  The first two elements of service connection are therefore demonstrated.  

The Board also finds that the evidence of record establishes a link between the Veteran's current tinnitus and injuries during service.  The Board finds that the Veteran's statements of continuous tinnitus since service are competent and credible.  His reports of a fall during service are substantiated in the service record and he served in a position associated with noise exposure.  The Board therefore finds that all the elements necessary for establishing service connection are met and the claim is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


